Citation Nr: 1212673	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969 to include service in Vietnam from February 1968 and February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  

The issues of entitlement to service connection for nocturia and hypertension, to include as secondary to or manifestations of the Veteran's service-connected diabetes mellitus have been raised by the Veteran's representative in March 2012 written argument, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the record reflects that the Veteran is unemployed and his service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  As such, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record but likewise not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current lumbar spine disability is not related to service. 

2.  Competent medical evidence establishes that the Veteran does not have peripheral neuropathy of the bilateral upper and lower extremities; his neurologic complaints are caused by radiculopathy associated with a nonservice-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service; and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.3033.307, 3.309 (2011).

2.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2007 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran was also provided with VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

In July 2008, the Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the DRO fully explained the issues on appeal.  The DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim; however, she asked specific questions directed at identifying whether the Veteran met criteria for service connection.  For instance, the DRO asked the Veteran whether a physician had ever diagnosed him with peripheral neuropathy.  Moreover, he volunteered his treatment history and his symptoms since service.  Thus, the Veteran is not shown to be prejudiced on this basis.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim by asking whether the Veteran had any additional treatment other than that noted in the record.  The Veteran responded that he had only received treatment at the VA.  Moreover, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Analysis

The Veteran contends that he has a lumbar spine disability due to service.  He also contends that he has peripheral neuropathy of the bilateral upper and lower extremities secondary to his service-connected diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Here, exposure to an herbicide is conceded as the Veteran served in Vietnam between February 1968 and February 1969.  However, the Veteran has been diagnosed with spondylosis, disk disease of the lumbar spine, radiculopathy and paresthesias.  None of these conditions are listed in 38 C.F.R. § 3.309(e).  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.  However, failure to establish presumptive service connection based on herbicide exposure does not preclude the Veteran from establishing direct service connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service treatment records show the Veteran complained of back pain in April 1969 and was diagnosed with a muscle strain.  Service records do not reflect neurologic complaints involving the upper or lower extremities, or any diagnoses of peripheral neuropathy.  The Veteran's April 1969 separation examination report reflects a normal evaluation of the spine.  A Report of Medical History shows that Veteran denied symptoms of recurrent back pain, foot trouble, neuritis, and leg cramps.

Post-service VA medical records show an initial complaint of low back pain in February 1986 with a report of having lifted a heavy object.  The diagnosis was low back muscle strain.  Additional VA and private medical records dated since 1999 show complaints of recurrent back pain with radiation into the lower extremities.  A March 2007 VA treatment record reflects that the Veteran reported his low back pain had been present for the past 10 years.  The records also include various diagnoses related to the lumbar spine, such as degenerative disc disease, degenerative joint disease, and lumbar stenosis; however, none of the complaints or findings were related to service.  There also are no findings of peripheral neuropathy in any of these records.

The Veteran was afforded a VA neurology examination in July 2007.  Following a comprehensive evaluation, the examiner indicated that the Veteran had no findings of peripheral neuropathy; rather, his sensory complaints were most likely due to his degenerative spine disease.  

The Veteran underwent a VA examination in April 2009 for his service-connected diabetes mellitus.  Following a detailed clinical examination, the examiner stated that the Veteran has no history of postural hypotension to suggest a diabetic autonomic neuropathy.  The examiner further noted that while the Veteran has a five-year history of paresthesias about the legs, these complaints were determined by a neurologist to be related to degenerative disc disease rather than diabetic peripheral neuropathy.  Thus, the pertinent diagnosis was paresthesias of the extremities, unrelated to diabetes mellitus.

The Veteran was afforded a VA examination for his spine disability in September 2009.  He reported that his low back pain began in service as a result of lifting heavy objects and that it continued on a recurrent but intermittent basis thereafter.  The examiner reviewed his claims file and medical records.  Following a comprehensive physical examination, the examiner stated that the current diagnosis was multi-level lumbar spondylosis and disk disease with radiculopathy.  The examiner opined that based upon a review of all the evidence, it was not, as likely as not that his present lower back condition was the result of any incident or occurrence in service.  The rationale was that the Veteran was approximately 21 years of age in service when seen for his back complaint.  The Veteran now has rather extensive degenerative disease that is related to the aging process.  His diagnosis in service was back strain and there is no medical evidence that strain causes, predisposes, or accelerates the development of degenerative spine disease.  As such, he was unable to establish a nexus between any event, incident or occurrence in service and the current back complaint.

Having carefully reviewed the claim, the Board finds that service connection for a lumbar spine disability and peripheral neuropathy of the bilateral upper and lower extremities is not warranted.  

A current lumbar spine disability has been established.  The record reflects diagnoses of multi-level lumbar spondylosis, degenerative joint disease, and disk disease of the lumbar spine.  The only question remaining then is whether the evidence establishes a causal connection between a current lumbar spine disability and service.  Service connection for a lumbar spine disability may not be presumed, as the record reveals no diagnosis of arthritis within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.  Further, the September 2009 VA examiner opined that based on his review of the evidence; a current lumbar spine disability did not have its onset in service and is not otherwise related to service.  The Board finds that this opinion is probative as the examiner reviewed the pertinent documented and self-reported medical history of the Veteran, conducted a clinical examination, and provided a clear opinion with supporting analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no other medical opinions to the contrary.  The only evidence of a nexus between the current lumbar spine disability and military service submitted by the Veteran is his own lay contention.  The Board notes that the Veteran has not reported a clear continuity of symptoms, but rather reports recurrent back pain throughout the years since service.  Indeed, when treated in March 2007, the Veteran reported a 10-year history of back pain (i.e. since 1997).  The Board finds the Veteran's account of the onset of his back problems, reported in the context of receiving treatment for his back disability, to be more probative that his statements indicating he has had recurrent episodes of low back pain since service.  Further, the Board finds that his statements regarding a nexus are outweighed by the more probative VA examiners' medical findings and opinions that a current lumbar spine disability is not related to service.  There also are no other medical opinions to the contrary.  Thus, in light of the lay and medical evidence, the Board finds that service connection is not warranted for the lumbar spine disability.  

With respect to the claimed peripheral neuropathy, a current neurologic disability has been established as radiculopathy and paresthesias of the bilateral upper and lower extremities.  Both the July 2007 and April 2009 VA examiners opined that based on the clinical findings the Veteran does not have peripheral neuropathy.  Rather, he has paresthesias and radiculopathy that is related to his lumbar spine disability.  

The Veteran's contention that his current upper and lower extremity symptoms constitute peripheral neuropathy is not competent because a diagnosis of peripheral neuropathy is a complex medical question not capable of lay observation and not otherwise the type of medical issue for which lay evidence is competent evidence.  

As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  There are no contrary medical opinions or other medical evidence linking his paresthesias and radiculopathy of the bilateral upper and lower extremities to service or to a service-connected disability.  As the preponderance of the evidence is against the claims service connection for lumbar spine disability and for the paresthesias and radiculopathy in the upper and lower extremities (that manifest due to the lumbar spine disability) may not be service connected on a secondary basis.  


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


